Title: From James Madison to Thomas Jefferson, 25 July 1806
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington July 25. 1806.

The inclosed letter from the Mayor of N. York shews that coercion alone will rid us of the Tunisians in revolt agst. Melimelli.  I have written to the Mayor that it is desireable that he should have them sent on to Boston, by any means which he may be able to apply.  I believe it will be found necessary to take the course thought of before your departure for conveying the presents &c. to Tunis; that is by a chartered vessel.  The articles for the Bey with the merchandize of the Ambassador are stated to be so bulky that it would be extremely inconvenient to encumber a public ship with them.  In one of the inclosed Moniteurs you will find the paragraph referred to in Armstrong’s letter, on the subject of Miranda as it was drawn up under Talleyrand’s direction.  I have not yet fixt the day for setting out; but have in view a short one.  It would be agreeable to get Lears dispatches, before I leave the City, but I shall not make that a sine qua non.  It is just reported that the Essex is in the river, and I hope truly.  Yrs. with respectful attachment

James Madison


The letter from Fox to Merry on the subject of Pearce was dated June 6th. and marks the strongest desire to repress the hostile spirit here, which the British Govt. apprehended might result from the murder.  Fox speaks of the affair as having taken place in the Harbour of N. York.

